DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Robbins et al. (US Pub. No. 2016/0085300 A1) discloses a transparent display (i.e. head mounted display; Figure 2B, element 14r) for projecting image light onto the retina of an eye (Figure 2B, element 140), said display comprising: a first-light source (Figure 2B, element 120) emitting light of a first wavelength; a lightguide (Figure 2B, element 112) supporting a first multiplicity of separately switchable SBG elements (Figure 2B, elements 1261, 1262, 1263 and 126N) disposed in a single layer; and a coupler for directing said first wavelength light into a total internal reflection path within said lightguide (page 4, paragraph 0043, lines 1-10), each said switchable grating element (Figure 2B, elements 1261, 1262, 1263 and 126N) having a diffracting state and a non-diffracting state (page 4, paragraph 0049, lines 1-5); wherein each said switchable SBG element (Figure 2B, elements 1261, 1262, 1263 and 126N) in its diffracting state diffracts said first wavelength light to form a focused image region of predefined geometry and luminance distribution on said retina (page 5, paragraph 0049, lines 1 -9). However, Robbins et al. and the prior art of record neither shows nor suggests a transparent display for projecting image light onto the retina of an eye, comprising a given multiplicity of SBG elements, each SBG element in the given multiplicity of SBG elements projecting an image region on an image surface viewable through said display by said eye.
Regarding claims 2-4, 6-20, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popovich et al. (US Pub. No. 2018/0275402 A1) discloses a light field display, having at least one laser emitter, an optical modulator for modulating light from the laser emitter with video information; a beam focus modulator; an array of beam scanning elements; an electrically controllable beam focus modulator; and at least one at least one waveguide having at least one transparent substrate, an input grating and an output grating for extracting light from the waveguide; and an eye tracker. 
Popovich et al. (US Pub. No. 2017/0276940 A1) teaches an image generation device having: a spatial light modulator; a source of light; a beam deflector; an illumination waveguide and an image transport waveguide, each waveguide containing at least one switchable grating; and a coupler for directing scanned light into a first set of TIR paths in said illumination waveguide.  A switchable grating in the illumination waveguide diffracts light onto the SLM, a switchable grating in the image transport waveguide diffracting image-modulated from the SLM into a waveguide path. 
Popovich et al. (US Pub. No. 2015/0160529 A1) shows a holographic waveguide display comprising: a source of light; at least one switchable grating layer comprising a multiplicity of grating regions each switchable between a diffracting state and a non diffracting state.  A first scanned angular range of light is diffracted through a first area 
Hirayama (US Pub. No. 2007/0070859 A1) discloses an optical element including a substrate having an interior in which a specified light flux propagates, and an optical-function unit in close contact with the surface of the substrate.  Thus, the propagating specified light flux can reach the optical element.  The optical-function unit has interfering or diffracting actions that reflects the specified light flux and transmits an external light flux reaching the surface.  
Simmonds (US Patent No. 8,965,152 B2) teaches a projection display arranged to display an image to an observer use waveguide techniques to generate a display defining a large exit pupil at the point of the observer and a large field of view, while using a small image-providing light source device.  The projection display uses two parallel waveguides made from a light transmissive material.  One waveguide stretches the horizontal pupil of the final display and the other waveguide stretches the vertical pupil of the final display and acts as a combiner through which the observer views an outside world scene and the image overlaid on the scene.  In a color display, each primary color is transmitted within a separate channel R, G, B. 
Taketomi et al. (US Patent No. 6,166,834 A) shows a dichroic or trichromatic transparent display apparatus through which a background view is seen comprising a transparent substrate, a hologram formed on a rear face of the transparent substrate, a dispersion liquid crystal device disposed in front of a front face of the transparent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MC/
07/27/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882